Citation Nr: 0931891	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2006 and 
July 2008, at which time the Board remanded the appeal for 
additional development.  While the Board is loath to delay 
the case any further, we simply do not have sufficient 
evidence to render a fully responsive and equitable 
resolution of the pending issue at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran has asserted that his service-connected PTSD is 
more disabling than his current disability evaluation would 
suggest.  He has stated that he suffers from depression and 
anxiety, as well as nightmares, flashbacks, intrusive 
thoughts, and difficulty sleeping.  Therefore, he seeks an 
increased evaluation.

As noted above, the Board last remanded the Veteran's claim 
in July 2008.  At that time, the Board instructed the RO to 
obtain the Veteran's Vet Center treatment records and an 
addendum to the April 2007 VA examination report which was to 
discuss the newly obtained records and restate the Global 
Assessment of Functioning (GAF) score, with the rationale for 
the GAF score explained therein.

Vet Center treatment records from February 2006, with an 
August 2008 note on the Veteran's progress, were obtained and 
associated with the claims file, and an examination report 
addendum was requested from the April 2007 VA examiner.  In a 
September 2008 VA examination report addendum, the examiner 
wrote that discussion of the Vet Center treatment records had 
been included in his April 2007 report, and he stood by that 
report, and that the Veteran's GAF score was at least 55 
during the past year.  The examiner added that the Veteran 
had co-morbid conditions which influenced his overall 
adjustment. 


We appreciate the doctor's comments, but must note that the 
U.S. Court of Appeals for Veterans Claims, in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA 
undertakes the effort to provide an examination it must 
obtain a fully adequate one.  The Vet Center records that 
were obtained after the last Board remand had not previously 
been associated with the claims file, and therefore the VA 
examiner must have been mistaken when he wrote that they were 
considered when he prepared his April 2007 report.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991);  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008) (VA must ensure that 
the examiner is fully cognizant of the Veteran's past medical 
history). 

Furthermore, the examiner did not provide the detailed 
explanation which the Board needs as to the rationale for the 
assigned GAF score.  A medical opinion which contains only 
facts and conclusions has no probative value.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  Therefore, the Board finds 
that the VA examination addendum was insufficient, and that 
the Veteran must be scheduled for another VA examination 
before the claim can be decided on the merits.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Court held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary).  

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for an increased 
evaluation for PTSD.  Invite the 
Veteran to submit all pertinent 
evidence in his possession, and explain 
the types of evidence that it is his 
ultimate responsibility to submit.

2.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
Veteran's response has expired, arrange 
for the Veteran to undergo a VA 
examination for PTSD by a different 
examiner than in April 2007.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's February 2006 and August 2008 
Vet Center treatment records.  All 
clinical findings, including GAF 
scores, should be supported in detail.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim for an evaluation 
in excess of 30 percent for PTSD.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

